 
 


 
 

--------------------------------------------------------------------------------

 
Executed 9/14/2010





 
 


 
 
CONFIDENTIAL TREATMENT REQUESTED BY PROSPER MARKETPLACE, INC.
 
 


 
 
WEBBANK
 
 
and
 
 
PROSPER MARKETPLACE, INC.
 
 


 
 
AMENDED AND RESTATED
 
 
LOAN SALE AGREEMENT
 
 


 












Dated as of September 14, 2010



 
 

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED LOAN SALE AGREEMENT (this “Agreement”), dated as of
September 14, 2010 (“Effective Date”), is made by and between WEBBANK, a
Utah-chartered industrial bank having its principal location in Salt Lake City,
Utah (“Bank”), and PROSPER MARKETPLACE, INC., a Delaware corporation, having its
principal location in San Francisco, California (“Company”).
 
WHEREAS, Bank desires to sell to Company, and Company desires to purchase from
Bank, the Loan Accounts established by Bank pursuant to the Loan Account Program
Agreement;
 
WHEREAS, Bank and Company previously entered into a Loan Sale Agreement dated as
of April 14, 2008 (the “Existing Sale Agreement”), pursuant to which Company
agreed to purchase certain loan accounts originated by Bank; and
 
WHEREAS, Bank and Company desire to amend and restate the Existing Sale
Agreement on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Company agree as follows:
 
1. Definitions; Effectiveness.
 
(a)  
The terms used in this Agreement shall be defined as set forth in Schedule 1,
and the rules of construction set forth in Schedule 1 shall apply to this
Agreement.

 
(b)  
This Agreement shall be effective as of the Effective Date and, as of the
Effective Date, shall supersede and replace the Existing Sale Agreement (except
that, as provided in section 1(c), the Existing Sale Agreement will govern the
purchase of Loan Accounts originated prior to the Effective Date).  This
Agreement shall apply to all Loan Accounts originated by Bank during the term of
this Agreement, beginning on the Effective Date.  Loans originated on or after
the Effective Date shall not be subject to the Existing Sale Agreement.

 
(c)  
All Loan Accounts originated by Bank prior to the Effective Date shall be
governed by the terms of the Existing Sale Agreement as in effect at the time
that such Loan Accounts were originated, and shall not be subject to the terms
of this Agreement.

 
(d)  
This Agreement shall not operate so as to render invalid or improper any action
heretofore taken under the Existing Sale Agreement.

 
2. Purchase of Loan Accounts; Payment to Bank; Reporting to Bank.
 
(a)  
The terms of Schedule 2 shall apply as if fully set forth in this Agreement.

 
(b)  
On each Closing Date, Company shall purchase the Loan Accounts established by
Bank that are identified on the Funding Statement received by Bank on
[*].  Company shall effectuate its purchase of the Loan Accounts by depositing a
sum equal to the Funding

 



--------------------------------------------------------------------------------

 
* Confidential Treatment Requested
 

 
 

--------------------------------------------------------------------------------

 

(c)  
Amount for the Funding Statement from [*] (which shall equal the aggregate
Purchase Price for such Loan Accounts) by wire transfer received in the Funding
Account no later than [*] on the Closing Date.  Prior to the first Funding Date,
Bank shall provide to Company the account number and routing number for the
Funding Account.

 
(d)  
To the extent that such materials are in Bank’s possession, upon Company’s
request, Bank agrees to cause to be delivered to Company, at Company’s cost,
loan files on all Loan Accounts purchased by Company pursuant to this Agreement
within one (1) Business Day of the related Closing Date.  Such loan files shall
include the application for the Loan Account, the Loan Account Agreement,
confirmation of delivery of the Loan Account Agreement to the Borrower, and such
other materials as Company may reasonably require (all of which may be in
electronic form); provided that Bank may retain copies of such information as
necessary to comply with Applicable Laws.

 
3. Ownership of Loan Accounts.
 
(a)  
On and after each Closing Date, subject to Company’s payment of the Purchase
Price on each such date, Company shall be the sole owner for all purposes (e.g.,
tax, accounting and legal) of the Loan Accounts purchased from Bank on such
date.  Bank agrees to make entries on its books and records to clearly indicate
the sale of the Loan Accounts to Company as of each Closing Date.  Company
agrees to make entries on its books and records to clearly indicate the purchase
of the Loan Accounts as of each Closing Date.

 
(b)  
Bank does not assume and shall not have any liability to Company for the
repayment of any Loan Proceeds or the servicing of the Loan Accounts after the
related Closing Date.

 
(c)  
Company may not securitize the Loan Accounts, or any amounts owing thereunder,
without the prior written consent of Bank, which consent may be withheld or
conditioned in Bank’s sole discretion.

 
4. Representations and Warranties of Bank.
 
(a)  
Bank hereby represents and warrants to Company as of the Effective Date of this
Agreement and as of each Closing Date that:

 
(1)  
Bank is an FDIC-insured Utah-chartered industrial bank, duly organized, validly
existing under the laws of the State of Utah and has full corporate power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery and performance of this Agreement and the transfer of
the Loan Accounts have been duly authorized and are not in conflict with and do
not violate the terms of the charter or bylaws of Bank and will not result in a
material breach of or constitute a default under, or require any consent under,
any indenture, loan or agreement to which Bank is a party;

 
(2)  
All approvals, authorizations, licenses, registrations, consents, and other
actions

 



--------------------------------------------------------------------------------

 
* Confidential Treatment Requested
 
 

 
 

--------------------------------------------------------------------------------

 

(3)  
by, notices to, and filings with, any Person that may be required in connection
with the execution, delivery, and performance of this Agreement by Bank, have
been obtained (other than those required to be made to or obtained from
Borrowers);

 
(4)  
This Agreement constitutes a legal, valid, and binding obligation of Bank,
enforceable against Bank in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect (including the rights and obligations of receivers
and conservators under 12 U.S.C. §§ 1821(d) and (e)), which may affect the
enforcement of creditors’ rights in general, and (ii) as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity);

 
(5)  
There are no proceedings or investigations pending or, to the best knowledge of
Bank, threatened against Bank (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by Bank pursuant to this Agreement, (iii) seeking any determination or ruling
that, in the reasonable judgment of Bank, would materially and adversely affect
the performance by Bank of its obligations under this Agreement, (iv) seeking
any determination or ruling that would materially and adversely affect the
validity or enforceability of this Agreement or (v) would have a materially
adverse financial effect on Bank or its operations if resolved adversely to it;

 
(6)  
Bank is not Insolvent; and

 
(7)  
The execution, delivery and performance of this Agreement by Bank comply with
Utah and federal banking laws specifically applicable to Bank’s operations;
provided that Bank makes no representation or warranty regarding compliance with
Utah or federal banking laws relating to consumer protection, consumer lending,
usury, loan collection, anti-money laundering, data security or privacy as they
apply to the operation of the Program.

 
(b)  
The representations and warranties set forth in this Section 4 shall survive the
sale, transfer and assignment of the Loan Accounts to Company pursuant to this
Agreement and, with the exception of those representations and warranties
contained in subsection 4(a)(4), shall be made continuously throughout the term
of this Agreement.  In the event that any investigation or proceeding of the
nature described in subsection 4(a)(4) is instituted or threatened against Bank,
Bank shall promptly notify Company of such pending or threatened investigation
or proceeding (unless prohibited from doing so by Applicable Laws or the
direction of a Regulatory Authority).

 
5. Representations and Warranties of Company.
 
(a)  
Company hereby represents and warrants to Bank, as of the Effective Date and
each Closing Date that:

 
(1)  
Company is a corporation, duly organized and validly existing in good standing
under the laws of the State of Delaware, and has full power and authority to

 

 
 

--------------------------------------------------------------------------------

 

(2)  
execute, deliver, and perform its obligations under this Agreement; the
execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
articles or bylaws of Company and will not result in a material breach of or
constitute a default under or require any consent under any indenture, loan, or
agreement to which Company is a party;

 
(3)  
All approvals, authorizations, consents, and other actions by, notices to, and
filings with any Person required to be obtained for the execution, delivery, and
performance of this Agreement by Company, have been obtained;

 
(4)  
This Agreement constitutes a legal, valid, and binding obligation of Company,
enforceable against Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

 
(5)  
There are no proceedings or investigations pending or, to the best knowledge of
Company, threatened against Company (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by Company pursuant to this Agreement, (iii) seeking any
determination or ruling that, in the reasonable judgment of Company, would
materially and adversely affect the performance by Company of its obligations
under this Agreement, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this Agreement
or (v) except as set forth on Schedule 5(a)(4), that would have a materially
adverse financial effect on Company or its operations if resolved adversely to
it;

 
(6)  
Company is not Insolvent; and

 
(7)  
The execution, delivery and performance of this Agreement by Company comply with
Applicable Laws.

 
(b)  
The representations and warranties set forth in this Section 5 shall survive the
sale, transfer and assignment of the Loan Accounts to Company pursuant to this
Agreement and, with the exception of those representations and warranties
contained in subsection 5(a)(4), shall be made continuously throughout the term
of this Agreement.  In the event that any investigation or proceeding of the
nature described in subsection 5(a)(4) is instituted or threatened against
Company, Company shall promptly notify Bank of such pending or threatened
investigation or proceeding (unless prohibited from doing so by Applicable Laws
or the direction of a Regulatory Authority).

 
6. Conditions Precedent to the Obligations of Company.
 
(a)  
The obligations of Company under this Agreement are subject to the satisfaction
of the following conditions precedent on or prior to each Closing Date:

 
(1)  
As of each Closing Date, no action or proceeding shall have been instituted or

 

 
 

--------------------------------------------------------------------------------

 

(2)  
threatened against Company or Bank to prevent or restrain the consummation of
the transactions contemplated hereby, and, on each Closing Date, there shall be
no injunction, decree, or similar restraint preventing or restraining such
consummation;

 
(3)  
The representations and warranties of Bank set forth in Section 4 shall be true
and correct in all material respects on each Closing Date as though made on and
as of such date; and

 
(4)  
The obligations of Bank set forth in this Agreement to be performed on or before
each Closing Date shall have been performed in all material respects as of such
date by Bank.

 
7. Conditions Precedent to the Obligations of Bank.
 
(a)  
The obligations of Bank in this Agreement are subject to the satisfaction of the
following conditions precedent on or prior to each Closing Date:

 
(1)  
As of each Closing Date, no action or proceeding shall have been instituted or
threatened against Company or Bank to prevent or restrain the consummation of
the purchase or other transactions contemplated hereby, and, on each Closing
Date, there shall be no injunction, decree, or similar restraint preventing or
restraining such consummation;

 
(2)  
The representations and warranties of Company set forth in the Program Documents
shall be true and correct in all material respects on each Closing Date as
though made on and as of such date; and

 
(3)  
The obligations of Company set forth in the Program Documents to be performed on
or before each Closing Date shall have been performed in all material respects
as of such date by Company.

 
8. Term and Termination.
 
(a)  
This Agreement shall have an initial term beginning on the Effective Date and
ending thirty-five (35) months thereafter (the “Initial Term”) and shall renew
automatically for two (2) successive terms of one (1) year each (each a “Renewal
Term,” collectively, the Initial Term and Renewal Term(s) shall be referred to
as the “Term”), unless either Party provides notice of non-renewal to the other
Party at least ninety (90) days prior to the end of the Initial Term or any
Renewal Term or this Agreement is earlier terminated in accordance with the
provisions hereof.

 
(b)  
In the event that Company terminates the Loan Account Program Agreement pursuant
to Section 10(c) thereof, this Agreement shall automatically terminate on the
effective date of termination of the Loan Account Program Agreement.

 
(c)  
A Party shall have the right to terminate this Agreement immediately upon
written notice to the other Party in any of the following circumstances:

 

 
 

--------------------------------------------------------------------------------

 

(d)  
any representation or warranty made by the other Party in this Agreement shall
be incorrect in any material respect and shall not have been corrected within
thirty (30) Business Days after written notice thereof has been given to such
other Party;

 
(1)  
the other Party shall default in the performance of any obligation or
undertaking under this Agreement and such default shall continue for thirty (30)
Business Days after written notice thereof has been given to such other Party;

 
(2)  
the other Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, receivership, conservatorship or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, conservator, custodian, or other similar official of it or
any substantial part of its property, or shall consent to any such relief or to
the appointment of a trustee, receiver, liquidator,  conservator, custodian, or
other similar official or to any involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;

 
(3)  
an involuntary case or other proceeding, whether pursuant to banking regulations
or otherwise, shall be commenced against the other Party seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, receivership, conservatorship or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, conservator, custodian, or other similar official of it or any
substantial part of its property or an order for relief shall be entered against
either Party under the federal bankruptcy laws as now or hereafter in effect;

 
(4)  
there is a materially adverse change in the financial condition of the other
Party; or

 
(5)  
either Party has terminated the Loan Account Program Agreement and any
applicable notice period provided in the Loan Account Program Agreement has
expired.

 
(e)  
Bank may terminate this Agreement immediately upon written notice to Company if
Company defaults on its obligation to make a payment to Bank as provided in
Section 2 of this Agreement or if Company fails to maintain the Required Balance
in the Collateral Account as required by Section 31 of this Agreement.

 
(f)  
The termination of this Agreement either in part or in whole shall not discharge
any Party from any obligation incurred prior to such termination, including any
obligation with respect to Loan Accounts sold prior to such termination.

 
(g)  
Upon termination of this Agreement, Company shall purchase any Loan Accounts
established by Bank under the Loan Account Program Agreement prior to and on the
date of termination of the Loan Account Program Agreement that have not already
been purchased by Company and any Loan Accounts originated by Bank after
termination of

 

 
 

--------------------------------------------------------------------------------

 

(h)  
this Agreement, if such Loan Accounts are originated in accordance with Section
10(e) of the Loan Account Program Agreement.

 
(i)  
Bank may terminate this Agreement immediately upon written notice to Company if
Bank incurs any Loss that would have been subject to indemnification under
Section 10(a) but for the application of Applicable Laws that limit or restrict
Bank’s ability to seek such indemnification.

 
(j)  
The terms of this Section 8 shall survive the expiration or earlier termination
of this Agreement.

 
9. Confidentiality.
 
(a)  
Each Party agrees that Confidential Information of the other Party shall be
used by such Party solely in the performance of its obligations and exercise of
its rights pursuant to the Program Documents.  Except as required by Applicable
Laws or legal process, neither Party (the “Restricted Party”) shall disclose
Confidential Information of the other Party to third parties; provided, however,
that the Restricted Party may disclose Confidential Information of the other
Party (i) to the Restricted Party’s Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by any of its Affiliates, agents (other than Company as agent for
Bank), representatives or subcontractors, (ii) to the Restricted Party’s
auditors, accountants and other professional advisors, or to a Regulatory
Authority, or (iii) to any other third party as mutually agreed by the Parties.

 
(b)  
A Party’s Confidential Information shall not include information that:

 
(1)  
is generally available to the public;

 
(2)  
has become publicly known, without fault on the part of the Party who now seeks
to disclose such information (the “Disclosing Party”), subsequent to the
Disclosing Party acquiring the information;

 
(3)  
was otherwise known by, or available to, the Disclosing Party prior to entering
into this Agreement; or

 
(4)  
becomes available to the Disclosing Party on a non-confidential basis from a
Person, other than a Party to this Agreement, who is not known by the Disclosing
Party after reasonable inquiry to be bound by a confidentiality agreement with
the non-Disclosing Party or otherwise prohibited from transmitting the
information to the Disclosing Party.

 
(c)  
Upon written request or upon the termination of this Agreement, each Party
shall, within thirty (30) days, return to the other Party all Confidential
Information of the other Party in its possession that is in written form,
including by way of example, but not limited to, reports, plans, and manuals;
provided, however, that either Party may maintain in its possession all such
Confidential Information of the other Party required to be maintained

 

 
 

--------------------------------------------------------------------------------

 

(d)  
under Applicable Laws relating to the retention of records for the period of
time required thereunder or stored on such Party’s network as part of standard
back-up procedures (provided that such information shall remain subject to the
confidentiality provisions of this Section 9).

 
(e)  
In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other Party, the Restricted Party shall provide the other
Party with prompt notice of such request(s) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement.  In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver hereunder, the Restricted Party may furnish that portion
(and only that portion) of the Confidential Information of the other Party which
the Restricted Party is legally compelled to disclose and shall exercise such
efforts to obtain reasonable assurance that confidential treatment shall be
accorded any Confidential Information of the other Party so furnished as the
Restricted Party would exercise in assuring the confidentiality of any of its
own Confidential Information.

 
(f)  
The terms of this Section 9 shall survive the expiration or earlier termination
of this Agreement.

 
10. Indemnification.
 
(a)  
Company agrees to defend, indemnify, and hold harmless Bank and its Affiliates,
and the officers, directors, employees, representatives, shareholders, agents
and attorneys of such entities (the “Indemnified Parties”) from and against any
and all claims, actions, liability, judgments, damages, costs and expenses,
including reasonable attorneys’ fees (“Losses”) to the extent arising from
Bank’s participation in the Program as contemplated by the Program Documents
(including Losses arising from a violation of Applicable Laws or a breach by
Company or its agents or representatives of any of Company’s representations,
warranties, obligations or undertakings under the Program Documents), unless
such Loss results from (i) the gross negligence or willful misconduct of Bank,
or (ii) Bank’s failure to timely transfer the Funding Amount to the Disbursement
Account to the extent required under Section 6(b) of the Loan Account Program
Agreement, provided that Company is not in breach of any of its obligations
under the Program Documents, including, but not limited to, its obligations with
respect to the purchase of Loan Accounts under this Agreement.

 
(b)  
To the extent permitted by Applicable Laws, any Indemnified Party seeking
indemnification hereunder shall promptly notify Company, in writing, of any
notice of the assertion by any third party of any claim or of the commencement
by any third party of any legal or regulatory proceeding, arbitration or action,
or if the Indemnified Party determines the existence of any such claim or the
commencement by any third party of any such legal or regulatory proceeding,
arbitration or action, whether or not the same shall have been asserted or
initiated, in any case with respect to which Company is or may be obligated to
provide indemnification (an “Indemnifiable Claim”), specifying in reasonable
detail the nature of the Loss and, if known, the amount or an estimate of the
amount of the Loss; provided, that failure to promptly give such notice shall
only limit

 

 
 

--------------------------------------------------------------------------------

 

(c)  
the liability of Company to the extent of the actual prejudice, if any, suffered
by Company as a result of such failure.  The Indemnified Party shall provide to
Company as promptly as practicable thereafter information and documentation
reasonably requested by Company to defend against the Indemnifiable Claim.

 
(d)  
Company shall have ten (10) days after receipt of any notification of an
Indemnifiable Claim (a “Claim Notice”) to notify the Indemnified Party of
Company’s election to assume the defense of the Indemnifiable Claim and, through
counsel of its own choosing, and at its own expense, to commence the settlement
or defense thereof, and the Indemnified Party shall cooperate with Company in
connection therewith if such cooperation is so requested and the request is
reasonable; provided that Company shall hold the Indemnified Party harmless from
all its reasonable out-of-pocket expenses, including reasonable attorneys’ fees,
incurred in connection with the Indemnified Party’s cooperation; provided,
further, that if the Indemnifiable Claim relates to a matter before a Regulatory
Authority, the Indemnified Party may elect, upon notice to Company, to assume
the defense of the Indemnifialbe Claim at the cost of and with the cooperation
of Company.  If the Company assumes responsibility for the settlement or defense
of any such claim, (i) Company shall permit the Indemnified Party to participate
at the Indemnified Party’s expense in such settlement or defense through counsel
chosen by the Indemnified Party; provided that, in the event that both Company
and the Indemnified Party are defendants in the proceeding and the Indemnified
Party shall have reasonably determined and notified Company that representation
of both parties by the same counsel would be inappropriate due to the actual or
potential differing interests between them, then the fees and expenses of one
such counsel for all Indemnified Parties in the aggregate shall be borne by
Company; and (ii) Company shall not settle any Indemnifiable Claim without the
Indemnified Party’s consent.

 
(e)  
If the Company does not notify the Indemnified Party within ten (10) days after
receipt of the Claim Notice that it elects to undertake the defense of the
Indemnifiable Claim described therein, or if Company fails to contest vigorously
any such Indemnifiable Claim, or if the Indemnified Party elects to control the
defense of an Indemnifiable Claim as permitted by Section 10(c), then, in each
case, the Indemnified Party shall have the right, upon notice to the Company, to
contest, settle or compromise the Indemnifiable Claim in the exercise of its
reasonable discretion; provided that the Indemnified Party shall notify Company
prior thereto of any compromise or settlement of any such Indemnifiable
Claim.  No action taken by the Indemnified Party pursuant to this paragraph (d)
shall deprive the Indemnified Party of its rights to indemnification pursuant to
this Section 10.

 
(f)  
All amounts due under this Section 10 shall be payable not later than ten (10)
days after written demand therefor.

 
(g)  
The terms of this Section 10 shall survive the expiration or earlier termination
of this Agreement.

 
11. Assignment.  This Agreement and the rights and obligations created under it
shall be binding upon and inure solely to the benefit of the Parties and their
respective successors, and permitted assigns.  Neither Party shall be entitled
to assign or transfer any rights or obligations under this Agreement (including
by operation of law) without the prior written consent of the other Party, which
shall not be
 

 
 

--------------------------------------------------------------------------------

 

12. unreasonably withheld or delayed.  No assignment made in conformity with
this Section 11 shall relieve a Party of its obligations under this
Agreement.    
 
13. Third Party Beneficiaries.  Nothing contained herein shall be construed as
creating a third-party beneficiary relationship between either Party and any
other Person.
 
14. Proprietary Materials.  Bank hereby provides Company with a non-exclusive
right and non-assignable license to use and reproduce Bank’s name, logo,
registered trademarks and service marks (collectively “Marks”) as necessary to
fulfill each Party’s obligations under this Agreement; provided, however, that
(a) Company shall obtain Bank’s prior written approval for the use of Bank’s
Marks and such use shall at all times comply with written instructions provided
by Bank regarding the use of its Marks; and (b) Company acknowledges that,
except as specifically provided in this Agreement, it shall acquire no interest
in Bank’s Marks.  Upon termination of this Agreement, Company shall cease using
Bank’s Marks.  Neither Party may use the other Party’s Marks in any press
release without the prior written consent of the other Party.
 
15. Notices.  All notices and other communications that are required or may be
given in connection with this Agreement shall be in writing and shall be deemed
received (a) on the day delivered, if delivered by hand; (b) or the day
transmitted, if transmitted by facsimile or e-mail with receipt confirmed; or
(c) three (3) Business Days after the date of mailing to the other party, if
mailed first-class mail postage prepaid, at the following address, or such other
address as either party shall specify in a notice to the other:
 
To Bank:                                WebBank
Attn: Senior Vice  President – Strategic Partners
6440 S. Wasatch Blvd., Suite 300
Salt Lake City, UT  84121
Tel. 908-251-5798
Fax:  801-993-5015
Email:


With a copy to:
WebBank
Attn:  Compliance Officer
6440 S. Wasatch Blvd., Suite 300
Salt Lake City, UT  84121
Tel. 801-993-5008
Fax:  801-993-5015
Email:




To Company:
Prosper Marketplace, Inc.

 
111 Sutter Street, 22nd Floor

 
San Francisco, CA  94104

 
Attn:  Kirk T. Inglis

 
E-mail Address:  kirk@prosper.com

 
Telephone:  (415) 593-5432

 
Facsimile:  (415) 362-7233

 

 
 

--------------------------------------------------------------------------------

 

 
Relationship of Parties.  The Parties agree that in performing their
responsibilities pursuant to this Agreement, they are in the position of
independent contractors.  This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partner or joint
venturer or any association for profit between and among Bank and Company.

 
16. Retention of Records.  Any Records with respect to Loan Accounts purchased
by Company pursuant hereto retained by Bank shall be held as custodian for the
account of Bank and Company as owners thereof.  Bank shall provide copies of
Records to Company upon reasonable request of Company.
 
17. Agreement Subject to Applicable Laws.  If (a) either Party has been advised
by legal counsel of a change in Applicable Laws or any judicial decision of a
court having jurisdiction over such Party or any interpretation of a Regulatory
Authority that, in the view of such legal counsel, would have a materially
adverse effect on the rights or obligations of such Party under this Agreement
or the financial condition of such Party, (b) either Party receives a request of
any Regulatory Authority having jurisdiction over such Party, including any
letter or directive of any kind from any such Regulatory Authority, that
prohibits or restricts such Party from carrying out its obligations under this
Agreement, or (c) either Party has been advised by legal counsel that there is a
material risk that such Party’s or the other Party’s continued performance under
this Agreement would violate Applicable Laws, then the affected Party shall
provide written notice to the other Party of such advisement or request and the
Parties shall meet and consider in good faith any modifications, changes or
additions to the Program or the Program Documents that may be necessary to
eliminate such result.  Notwithstanding any other provision of the Program
Documents, including Section 8 hereof, if the Parties are unable to reach
agreement regarding such modifications, changes or additions to the Program or
the Program Documents within ten (10) Business Days after the Parties initially
meet, either Party may terminate this Agreement upon five (5) days’ prior
written notice to the other Party.  A Party may suspend performance of its
obligations under this Agreement, or require the other Party to suspend its
performance of its obligations under this Agreement, upon providing the other
Party with advance written notice, if any event described in subsection 17(a),
(b) or (c) above occurs.
 
18. Expenses.
 
(a)  
Each Party shall bear the costs and expenses of performing its obligations under
this Agreement, unless expressly provided otherwise in the Program Documents.

 
(b)  
Each Party shall be responsible for payment of any federal, state, or local
taxes or assessments associated with the performance of its obligations under
this Agreement.

 
(c)  
Company shall reimburse Bank for all third party fees incurred by Bank in
connection with the performance of this Agreement.

 
(d)  
Company shall pay for Bank’s legal and other professional fees and expenses as
provided in subsection 14(e) of the Loan Account Program Agreement.

 
(e)  
Within ten (10) days after receipt of an invoice from Bank, Company shall
reimburse Bank for the monthly costs associated with the transfer of funds from
the Collateral Account to Company.

 
19. Examination.  Each Party agrees to submit to any examination that may be
required by a Regulatory Authority having jurisdiction over the other Party,
during regular business hours and upon
 

 
 

--------------------------------------------------------------------------------

 

reasonable prior notice, and to otherwise provide reasonable cooperation to the
other Party in responding to such Regulatory Authority’s inquiries and requests
related to the Program.
 
20. Inspection; Reports.  Each Party, upon reasonable prior notice from the
other Party, agrees to submit to an inspection of its books, records, accounts,
and facilities relevant to the Program, from time to time, during regular
business hours subject to the duty of confidentiality each Party owes to its
customers and banking secrecy and confidentiality requirements otherwise
applicable to each Party under Applicable Laws.  All expenses of inspection
shall be borne by the Party conducting the inspection.  Notwithstanding the
obligation of each Party to bear its own expenses of inspection, Company shall
reimburse Bank for reasonable out of pocket expenses incurred by Bank in the
performance of periodic on site reviews of Company’s financial condition,
operations and internal controls, not to exceed the maximum amount per visit of
[*].
 
21. Governing Law; Waiver of Jury Trial.  This Agreement shall be interpreted
and construed in accordance with the laws of the State of Utah, without giving
effect to the rules, policies, or principles thereof with respect to conflicts
of laws.  THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER.  The terms of this
Section 21 shall survive the expiration or earlier termination of this
Agreement.
 
22. Manner of Payments.  Unless the manner of payment is expressly provided
herein, all payments under this Agreement shall be made by wire transfer to the
bank accounts designated by the respective Parties.  Notwithstanding anything to
the contrary contained herein, neither Party shall fail to make any payment
required of it under this Agreement as a result of a breach or alleged breach by
the other Party of any of its obligations under this Agreement or any other
agreement, provided that the making of any payment hereunder shall not
constitute a waiver by the Party making the payment of any rights it may have
under the Program Documents or by law.
 
23. Brokers.  Neither Party has agreed to pay any fee or commission to any
agent, broker, finder, or other person for or on account of services rendered as
a broker or finder in connection with this Agreement or the transactions
contemplated hereby that would give rise to any valid claim against the other
Party for any brokerage commission or finder’s fee or like payment.
 
24. Entire Agreement.  The Program Documents, including this Agreement and its
schedules and exhibits (all of which schedules and exhibits are hereby
incorporated into this Agreement), constitute the entire agreement between the
Parties with respect to the subject matter hereof, and supersede any prior or
contemporaneous negotiations or oral or written agreements with regard to the
same subject matter.
 
25. Amendment and Waiver.  This Agreement may be amended only by a written
instrument signed by each of the Parties.  The failure of a Party to require the
performance of any term of this Agreement or the waiver by a Party of any
default under this Agreement shall not prevent a subsequent enforcement of such
term and shall not be deemed a waiver of any subsequent breach.  All waivers
must be in writing and signed by the Party against whom the waiver is to be
enforced.
 
26. Severability.  Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or
 



--------------------------------------------------------------------------------

 
* Confidential Treatment Requested
 

 
 

--------------------------------------------------------------------------------

 

rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.
 
27. Interpretation.  The Parties acknowledge that each Party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments thereto, and the same shall be construed neither for nor against
either Party, but shall be given a reasonable interpretation in accordance with
the plain meaning of its terms and the intent of the Parties.
 
28. Jurisdiction; Venue.  The Parties consent to the personal jurisdiction and
venue of the federal and state courts in Salt Lake City, Utah for any court
action or proceeding.  The terms of this Section 28 shall survive the expiration
or earlier termination of this Agreement.
 
29. Headings.  Captions and headings in this Agreement are for convenience
only and are not to be deemed part of this Agreement.
 
30. Counterparts.  This Agreement may be executed and delivered by the Parties
in any number of counterparts, and by different parties on separate
counterparts, each of which counterpart shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument.
 
31. Collateral Account.  The terms of Schedule 31 shall apply as if fully set
forth in this Agreement.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.


 
WEBBANK
 
By:                                                      
Name:                                                                
Title:                                                      


PROSPER MARKETPLACE, INC.


By:                                                      
Name:                                                                
Title:                                                      





 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
 
Definitions
 
(a)  
“ACH” means the Automated Clearinghouse.

 
(b)  
“Affiliate” means, with respect to a Party, a Person who directly or indirectly
controls, is controlled by or is under common control with the Party.  For the
purpose of this definition, the term “control” (including with correlative
meanings, the terms controlling, controlled by and under common control with)
means the  power to direct the management or policies of such Person, directly
or indirectly, through the ownership of twenty-five percent (25%) or more of  a
class of voting securities of such Person.

 
(c)  
“Agreement” means this Loan Sale Agreement.

 
(d)  
“Applicable Laws” means all federal, state and local laws, statutes, regulations
and orders applicable to a Party or relating to or affecting any aspect of the
Program (including the Loan Accounts), and all requirements of any Regulatory
Authority having jurisdiction over a Party, as any such laws, statutes,
regulations, orders and requirements may be amended and in effect from time to
time during the term of this Agreement.

 
(e)  
“Borrower” means an Applicant or other Person for whom Bank has established a
Loan Account and/or who is liable, jointly or severally, for amounts owing with
respect to a Loan Account.

 
(f)  
“Business Day” means any day, other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions in the State of Utah are authorized or obligated
by law or executive order to be closed.

 
(g)  
“Claim Notice” shall have the meaning set forth in subsection 10(c).

 
(h)  
“Closing Date” means each date on which Company pays Bank the Purchase Price for
a Loan Account and, pursuant to Section 2 hereof, acquires such Loan Account
from Bank.

 
(i)  
“Collateral Account” has the meaning set forth in subsection 310.

 
(j)  
“Confidential Information” means the terms and conditions of this Agreement, and
any proprietary information or non-public information of a Party, including a
Party’s proprietary marketing plans and objectives, that is furnished to the
other Party in connection with this Agreement.

 
(k)  
“Disclosing Party” shall have the meaning set forth in subsection 9(b)(2).

 
(l)  
“Effective Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.

 
(m)  
“Existing Program Agreement” means the Loan Account Program Agreement dated as
of April 14, 2008 between Bank and Company.

 

 
 

--------------------------------------------------------------------------------

 

(n)  
“Existing Sale Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 
(o)  
“Indemnifiable Claim” shall have the meaning set forth in subsection 10(b).

 
(p)  
“Indemnified Parties” shall have the meaning set forth in subsection 10(a).

 
(q)  
“Insolvent” means the failure to pay debts in the ordinary course of business,
the inability to pay its debts as they come due or the condition whereby the sum
of an entity’s debts is greater than the sum of its assets.

 
(r)  
 “Loan Account” means a consumer installment loan account established by Bank
pursuant to the Loan Account Program Agreement.  For purposes of this Agreement,
each Loan Account includes all rights of Bank to payment under the applicable
Loan Account Agreement with such Borrower.

 
(s)  
“Loan Account Agreement” means the document containing the terms and conditions
of a Loan Account including all disclosures required by Applicable Laws.

 
(t)  
“Loan Account Program Agreement” means that Amended and Restated Loan Account
Program Agreement, dated as of even date herewith, between Company and Bank,
pursuant to which the Parties agreed to promote and operate an installment loan
program.

 
(u)  
“Losses” shall have the meaning set forth in subsection 10(a).

 
(v)  
“Marks” shall have the meaning set forth in Section 13.

 
(w)  
“Party” means either Company or Bank and “Parties” means Company and Bank.

 
(x)  
“Person” means any legal person, including any individual, corporation, limited
liability company, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, governmental entity, or other entity of
similar nature.

 
(y)  
“Program” means the consumer installment loan program contemplated by the
Program Documents pursuant to which Bank shall establish Loan Accounts and
disburse Loan Proceeds to Borrowers.

 
(z)  
“Program Documents” means the Loan Account Program Agreement and this Agreement.

 
(aa)  
 “Purchase Price” means the principal amount of the Loan Proceeds disbursed
pursuant to each Loan Account plus the related Origination Fee.

 
(bb)  
“Records” means any Loan Account Agreements, applications, change-of-terms
notices, credit files, credit bureau reports, transaction data, records, or
other documentation (including computer tapes, magnetic files, and information
in any other format).

 
(cc)  
“Regulatory Authority” means any federal, state or local regulatory agency or
other governmental agency or authority having jurisdiction over a Party and, in
the case of Bank, shall include, but not be limited to, the Utah Department of
Financial Institutions and the Federal Deposit Insurance Corporation.

 

 
 

--------------------------------------------------------------------------------

 

(dd)  
“Required Balance” shall have the meaning set forth in subsection 310.

 
(ee)  
“Restricted Party” shall have the meaning set forth in subsection 9(a).

 
II.           Construction
 
As used in this Agreement:


 
(a)
All references to the masculine gender shall include the feminine gender (and
vice versa);



 
(b)
All references to “include,” “includes,” or “including” shall be deemed to be
followed by the words “without limitation”;



 
(c)
References to any law or regulation refer to that law or regulation as amended
from time to time and include any successor law or regulation;



 
(d)
References to “dollars” or “$” shall be to United States dollars unless
otherwise specified herein;



 
(e)
Unless otherwise specified, all references to days, months or years shall be
deemed to be preceded by the word “calendar”;



 
(f)
All references to “quarter” shall be deemed to mean calendar quarter; and



 
(g)
The fact that Bank or Company has provided approval or consent shall not mean or
otherwise be construed to mean that: (i) either Party has performed any due
diligence with respect to the requested or required approval or consent, as
applicable; (ii) either Party agrees that the item or information for which the
other Party seeks approval or consent complies with any Applicable Laws; (iii)
either Party has assumed the other Party’s obligations to comply with all
Applicable Laws arising from or related to any requested or required approval or
consent; or (iv) except as otherwise expressly set forth in such approval or
consent, either Party’s approval or consent impairs in any way the other Party’s
rights or remedies under the Agreement, including indemnification rights for
Company’s failure to comply with all Applicable Laws.




 
 

--------------------------------------------------------------------------------

 

Schedule 2
 


The following terms shall apply as if fully set forth in the Agreement:


 
(a)
Bank hereby agrees to sell, transfer, assign, set-over, and otherwise convey to
Company, without recourse and with servicing released, on each Closing Date, the
Loan Accounts established by Bank on [*].  All of the foregoing shall be in
accordance with the procedures set forth in this Schedule 2 and Section 2 of the
Agreement.  In consideration for Bank’s agreement to sell, transfer, assign,
set-over and convey to Company such Loan Accounts, Company agrees to purchase
such Loan Accounts from Bank, and Company shall pay to Bank the Purchase Price
on each Closing Date in accordance with subsection 2(b) of the Agreement.



 
(b)
Within five (5) Business Days after the end of each calendar month, Company
shall pay Bank a monthly fee equal to the greater of (i) [*]; or (ii) [*].

 
 
(c)
With each such monthly payment, Company shall deliver to Bank a report setting
forth the calculation of the payment Company is obligated to make to Bank
pursuant to this Schedule 2.

 





--------------------------------------------------------------------------------

 
* Confidential Treatment Requested
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 5(a)(4)


Litigation


On November 26, 2008, plaintiffs, Christian Hellum, William Barnwell and David
Booth, individually and on behalf of all other plaintiffs similarly situated,
filed a class action lawsuit against us, and certain of our executive officers
and directors in the Superior Court of California, County of San Francisco,
California.  The suit was brought on behalf of all loan note purchasers in our
online lending platform from January 1, 2006 through October 14, 2008.  The
lawsuit alleges that Prosper offered and sold unqualified and unregistered
securities in violation of the California and federal securities laws.  The
lawsuit seeks class certification, damages and the right of rescission against
Prosper and the other named defendants, as well as treble damages against
Prosper and the award of attorneys’ fees, experts’ fees and costs, and
pre-judgment and post-judgment interest.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 31
 
The following terms shall apply as if fully set forth in the Agreement:


 
(a)
Establishment of Collateral Account.  Company shall provide Bank with cash
collateral to secure Company’s obligations under the Program Documents, which
Bank shall deposit in a deposit account (“Collateral Account”) at Bank.  The
Collateral Account shall be a deposit account, segregated from any other deposit
account of Company, that shall hold only the funds provided by Company to Bank
as collateral.  At all times, Company shall maintain funds in the Collateral
Account equal to the greatest of (i) [*], or (ii) [*], or (iii) [*] (the
“Required Balance”).  The Required Balance shall be calculated monthly as of the
first day of each calendar month during the Term.  In the event the actual
balance in the Collateral Account is less than the Required Balance, Company
shall, within [*] Business Days following notice of such deficiency, make a
payment into the Collateral Account in an amount equal to the difference between
the Required Balance and the actual balance in such account.  The “Monthly Loan
Total” means, for a calendar month, the sum of the principal amounts of all Loan
Accounts funded by Bank during such calendar month.

 
 
(b)
Security Interest.  To secure all Company’s obligations under the Program
Documents (including, without limitation, the payment by Company of any amounts
due under the Program Documents and the performance of any of Company’s
obligations under the Program Documents), the Existing Sale Agreement and the
Existing Program Agreement, Company hereby grants Bank a first priority security
interest in the Collateral Account and the funds therein or proceeds thereof,
and agrees to take such steps as Bank may reasonably require to perfect or
protect such first priority security interest.  Bank shall have all of the
rights and remedies of a secured party under Applicable Laws with respect to the
Collateral Account and the funds therein or proceeds thereof, and shall be
entitled to exercise those rights and remedies in its discretion.

 
 
(c)
Interest.  The Collateral Account shall be a money market deposit account and
shall bear interest.  The annual interest rate shall be adjusted monthly as of
the first day of each month during the Term, and shall be equal to the greater
of (i) [*]; or (ii) [*].  The interest shall be paid monthly and credited to the
Collateral Account no less frequently than

 



--------------------------------------------------------------------------------

 
* Confidential Treatment Requested
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
quarterly, and shall be computed based on the average daily balance of the
Collateral Account for the prior month.

 
 
(d)
Withdrawals.

 
(1)  
Without limiting any other rights or remedies of Bank under this Agreement, Bank
shall have the right to withdraw amounts from the Collateral Account to fulfill
any obligations of Company under this Agreement or the Loan Account Program
Agreement on which Company has defaulted, either during the Term or following
termination of either of the aforementioned agreements.  Bank may withdraw
amounts from the Collateral Account if any obligations of Company hereunder
remain unpaid for one (1) Business Day after the due date for payment.  To the
extent that Bank has withdrawn amounts from the Collateral Account and such
amounts are subsequently paid directly to Bank, Bank shall restore such amounts
to the Collateral Account with in one (1) Business Day after receipt of the
amounts paid directly to Bank.

 
(2)  
Company shall not have any right to withdraw amounts from the Collateral
Account.  In the event the actual balance in the Collateral Account is more than
the Required Balance calculated for a particular month, then, within one (1)
Business Day after the Required Balance is calculated, at Company’s
option,  Company may provide to Bank a report setting forth the calculation for
the Required Balance and the extent to which the actual amount held in the
Collateral Account at such time exceeds the Required Balance.  Within two (2)
Business Days after receipt of such a report from Company, Bank shall withdraw
from the Collateral Account any amount held therein that exceeds the Required
Balance as of the date of such report and pay such amount to an account
designated by Company.

 
 
(e)
Termination of Collateral Account.  Bank shall release any funds remaining in
the Collateral Account on latest to occur of: (i) sixty (60) days after the
latter of termination of this Agreement, (ii) the last date on which Company is
obligated to purchase Loan Accounts pursuant to subsection 10(h) of the Loan
Account Program Agreement, or (iii) the fulfillment by Company of all of its
obligations to Bank under the Program Documents, including its indemnification
obligations.

 
 
(f)
Survival.  This Schedule 31 shall survive the expiration or termination of this
Agreement.

 







 
 

--------------------------------------------------------------------------------

 
